Conviction is for robbery by firearms; punishment is confinement in the State Penitentiary for five years.
The testimony offered by the State, briefly stated, shows that on the night of October 18, 1936, three men held up and robbed W. A. Shrode, an employee of the Kemp Petroleum Company. They took $7 in money from his person and about 160 gallons of gasoline from his truck. Appellant was positively identified as one of the parties who robbed him. Appellant did not testify; his defense was that of an alibi.
By bill of exception number one, appellant complains of the court's refusal to permit him to inquire into and prove by the assaulted party that he had been stopped on one occasion by a highway patrolman for having a white light instead of a *Page 628 
green or amber light on the catwalk of his oil truck. The court, in his qualification of the bill, states that appellant sought to lay a predicate to impeach said witness upon an immaterial matter and that appellant had theretofore asked the witness the direct question as to whether the light was green or amber, to which the witness had replied that it was neither; that it was white. This was a sufficient predicate for impeachment. We see no error in the court's ruling. The color of the light was not material unless it could be shown that the green or amber light would enable a person to better identify objects or persons.
Bill of exception number two reflects no reversible error as qualified by the court. However, prosecuting attorneys should refrain from placing before the jury, directly or indirectly, any fact or circumstance which would not be legally admissible.
Bill of exception number three fails to reflect any error. It fails to show that the witness answered the questions propounded to her. The question of whether she saw appellant put his pistol up when he came home, was not, in itself, erroneous.
Bill of exception number four is qualified by the court and as thus qualified reflects no error.
By bill number five, appellant complains of the testimony of the witness, Jim Harris, who arrested appellant and who testified that he saw Johnson take a pistol from under the hood of appellant's car. This testimony was, we believe, admissible to support the testimony of Shrode, the injured party, who testified that the parties who robbed him had a black looking pistol, the same color as the pistol found in the car.
By bill of exception number six, appellant complains of the testimony given by the deputy sheriff of Dallas County. He testified that he went to Wills Point and brought the appellant and his car back; that in said car, he found a pair of gloves taken from the Hale boy in a hold-up; that he found things in the car that were taken in other hold-ups. The court promptly sustained appellant's objection and instructed the jury not to consider such testimony for any purpose. While said testimony was not proper, the fact that the court sustained the objection of appellant and withdrew it from the consideration of the jury, and the further fact that appellant's sentence was assessed at the lowest punishment prescribed for the offense charged, would indicate that appellant's rights were not prejudicially affected. Appellant was positively identified as one of the parties who held up and robbed Shrode. *Page 629 
No reversible error appearing in the record, the judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.